As filed with the Securities and Exchange Commission on July 30, 2012 Registration No.333-148723 Registration No.811-22172 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (X) Pre-Effective Amendment No. ( ) Post-Effective Amendment No. (40) and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 (X) Amendment No. (41) WORLD FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 8730 Stony Point Parkway, Suite 205, Richmond, VA 23235 (Address of Principal Executive Offices) (804) 267-7400 (Registrant’s Telephone Number) The Corporation Trust Co., Corporation Trust Center, 1209 Orange St., Wilmington, DE 19801 (Name and Address of Agent for Service) With Copy to: John H. Lively The Law Offices of John H. Lively & Associates, Inc. 11300 Tomahawk Creek Parkway
